Earl Warren: (Inaudible)
Milton I. Baldinger: Mr. Chief Justice.
Earl Warren: Mr. Baldinger.
Milton I. Baldinger: May it please the Court. This is a federal estate tax case involving the marital deduction and is here on writ of certiorari to the Court of Appeals for the Third Circuit thus a bequest of property in trust for the benefit of the surviving widow who is to receive a fixed dollar monthly payment out of income in corpus, and he was given a general power of appointment to qualify for the marital deduction where an actuarial table is utilized to determine the value of the specific portion of the cost property within the meaning of Section 2056 (b) of the Internal Revenue Code of 1954, “The will of the decedent bequeath and devise one half of the residue in trust.” The trustee was directed to pay the widow out of income and corpus the sum of $300 a month until the youngest child reached 18 and $350 a month thereafter for life. The widow was given a general power of appointment to appoint the -- by will the principle remaining at the time of her death.
Speaker: The entire amount?
Milton I. Baldinger: Yes, Mr. Justice Harlan. The District Court decided that notwithstanding the fact that the corpus was unable up, to the time of the hearing, to produce income of $300 a month, the marital deduction would not be available since income from the trust could have exceeded $300 a month and the surplus would then be required to be accumulated. Since the surviving spouse was not specifically entitled to all of the income of the trust corpus, the District Court reasoned that the marital deduction should not be allowed on that point. But then the District Court moved on to say since they were assuming that the trust could generate more than $300 income that they would apply an actuarial table to determine what the present value of the $300 a month would be and thus could carve out of the trust corpus that part which it would label a specific portion. And as to that, the District Court did allow the marital deduction. The Court of Appeals for the Third Circuit, five to three, reversed the District Court. The Third Circuit majority ruled that the value of the specific portion from which the widow would be entitled to all of the income for life was not acceptably computed. Nextly, the Court of Appeals, in the number of reasons given, misinterprets the will as we have emphasized in our brief. The statute is silent on the definition of specific portion. The Commissioner of the Treasury has adopted regulations wherein it indicates that the specific portion should be stated in a fractional or percentile. The courts have cast doubt on the regulations or have considered these regulations invalid. The Third Circuit majority itself cast out upon the regulation because it doesn't adopt it. It finds that it does unnecessary to determine the validity or invalidity. The Second Circuit in Gelb, in 298 F.2d clearly takes the position that the regulations are invalid when insisting that the specific portion be a fractional or percentile of the trust. In that case, we had the widow entitled to the income. But, there was a child who was entitled under the trust, if the Trustee so determined, to -- up to $5,000 a year for education or maintenance. The Second Circuit took the position that the value of that $5,000 determined by actuarial tables could be carved out of the trust corpus and the balance therefore could be eligible for the marital deduction. The Seventh Circuit in Citizens National Bank of Evansville, 221, in -- which is now No. 1 -- 488 in this Court on a pending petition for writ of certiorari likewise ruled that the regulations were invalid in a case very similar to the one at bar. When Congress put the marital deduction section on the books, it is stated in the hearings and even in this Stapf that equalization between common-law citizens and community property citizens was designed. I would prefer to suggest that what Congress was aiming for was to cut down the discriminatory gap between decedent's estates of community property states and citizens of the common-law states because we cannot really have two equalization. Only in the classic case where the husband owns the family assets and dies first and following the rules of the road can we have this equalization. In various other situations, one Paul Anderson writing in 54 Michigan Law Review at 1087 points out a number of postulates where there will be substantial inequality between the two property systems. There is no doubt that in a community property state, the spouses own one half of the community property. However, we submit that Congress permits in a common-law state a marital deduction if the wife is given a life estate and a power of appointment to her estate or to others. We realize that if a widow only has a life estate with a remainder over to others that such would not qualify for the marital deduction. We maintained that a widow, who is entitled to receive $300 a month out of income in corpus and later $350 a month for her life and has the power to appoint to her state or to others, has the key incidence of ownership within the framework of this type of a statute. We don't have to prove that she has the equivalent to the fee simple because Congress recognizes that she would have a fee simple where she has a life estate with a power to appoint. We maintain that nowhere that Congress adopt a policy of value fluctuations on which the Government lays the foundation of its regulations. The Second Circuit in Gelb finds no basis for such.But even if that were in Congress' mind at that time, we say in the case at bar, if the value of the corpus increases; it will be includible in the gross estate of this widow when she passes away. Now, actuarial tables have been used on many occasions in determining valuation. The Government stresses that in this particular case have we used a capitalization approach we would have had a value in excess of the trust corpus. And we take the position that so long as the carving out process takes the lesser, whether it be the capitalization method or the annuity method that that is the amount which should be allowed for the marital deduction and not the hypothetical excess case. But we also feel that maybe it proves too much from the Government's point of view and that is if it will take more money to give this widow $300 a month out of income in corpus, then it should follow that she is getting all of the income from the corpus. In other words, if this widow is going to be getting $300 a month out of which they have to dipping into the corpus, then it follows that she is getting all of the income of that particular corpus. If we move on and say that the $300 will be at least the amount of income, then we know she's getting all of the income from the trust corpus because the balance there or the excess is being accumulated and will be taxable in her estate. Consequently, we take the position that if the $300 is computed, the present value is computed on an actuarial basis that the correct amount will be carved out of the trust corpus. The Third Circuit erred, we respectfully submit, in reading the will of this decedent in such a manner as to destroy the marital deduction, and we respectfully submit to the Government's brief, does not even attempt to support the reasoning of the Third Circuit majority opinion. For example, the Third Circuit majority opinion took the position that there would be a fund dissolution if we used the annuity basis of actuarial tables of carving out and then says that the testator could not be contemplated. We stressed in our brief that the testator said, “Out of income and corpus,” and then went on to say, “The principle remaining at the time of death,” which indicates to us that the testator could have contemplated dipping into the corpus, number one, but also a dissipation. Nextly, the Third Circuit opinion stresses the spendthrift trust clauses in the will and even the regulations of the Commissioner of the Treasury clearly provide that such spendthrift trust clauses will not inhibit the marital deduction. And nextly, there was stress made upon the time of the death as being the wrong time to determine the valuation. And we know that that is the only time that we have to determine the valuation for marital deduction purposes in order to carve out the thing.
Byron R. White: What if the estate here consisted of a 40-year 5% bond and that's all.
Milton I. Baldinger: A 40-year 5% bonds, I believe, the Government would --
Byron R. White: With the direction to hold the bond?
Milton I. Baldinger: With the direction to hold the bonds --
Byron R. White: And no power to sell the bonds?
Milton I. Baldinger: The Trustees had no power to sell the bonds. And the widow was entitled to all the income.
Byron R. White: No, just the $300 a month.
Milton I. Baldinger: Only the three -- in other words -- all right. How much it -- was the money, Mr. Justice White -- I mean, yes. What was in his money?
Byron R. White: Twice as -- twice as much as what is necessary to pay -- to -- to pay $300.
Milton I. Baldinger: Then we would take the position that you could only carve out that amount which would --
Byron R. White: If you would permit that?
Milton I. Baldinger: What's that, sir?
Byron R. White: You would say that the marital deduction would be -- would be the same (Voice Overlap) --
Milton I. Baldinger: We would say -- would be sustainable as long as she had that power to appoint upon her death. If she has the power to appoint upon her death, the principle in that trust --
Byron R. White: I understand that.
Milton I. Baldinger: -- that the marital deduction flows.
Byron R. White: But you're saying then there is no -- there is no -- no necessity in the -- in the trust instrument to assign any specific portion of the corpus to it. Just have me like to say the income from half of the corpus.
Milton I. Baldinger: See, if --
Byron R. White: All -- all that -- in that situation, all that would be needed is, to say, $300 a month.
Milton I. Baldinger: Is she the sole beneficiary of this cost --
Byron R. White: No beneficiary.
Milton I. Baldinger: -- during her life? She has the sole power to appoint by her -- upon her death?
Byron R. White: Let's just -- let's just assume that -- that the will says, “The remainder of the income,” if any, which there would be in my example, “is paid to some other people,” but she has the power to appoint the entire corpus?
Milton I. Baldinger: Then we would take the position that we would -- we would take an actuarial table and determine the value of what she is going to receive income-wise and carve that out. And the reason I take that position is because you have now --
Byron R. White: How about -- how about the marital deduction?
Milton I. Baldinger: I would prevent the marital deduction as to that part which could be carved out as determined by an actuarial table for the reason that you have now indicated that she does not have all of the income of the specific portion, but she does have the authority to give away all of the trust corpus by her will to her estate or to others. Consequently, we satisfy the latter part, but we don't satisfy the magic words “All of the income.” And because we know that she is going to get half of the income, then I believe that even the Government would admit that we would be allowed a marital deduction as to that one half.
Potter Stewart: Clearly, Mr. Justice White's question puts an easier case for you than your case, isn't it?
Milton I. Baldinger: Yes. Oh, yes. Even the Government's example in its brief produces value. His -- to me, it's an easier case.
Potter Stewart: (Voice Overlap) --
Milton I. Baldinger: Our case -- our case is $300 a month out of income in corpus is what we're stressing.
Potter Stewart: Right.
Milton I. Baldinger: And basically, are we going to say that Congress would have bought at the use of an actuarial table in carving it out?
Potter Stewart: This really comes down to the meaning of the statutory phrase, “A specific portion thereof,” doesn't it?
Milton I. Baldinger: You put your finger on exactly, Mr. -- I would like to make one more point and reserve the balance of my time, if I may, for rebuttal. The rules were proposed, the regulations were proposed in October of 1956. The will was written in January of '57, January ‘57. The death occurred May 3, ‘58. The rules were promulgated June 23, ‘58. Therefore, those who were watching proposed rules would have known. Those who were waiting for final rules would have not known under the context of this case. Therefore, we respectfully submit that we should not be expected to have these regulations take the form outlaw reported being on the books quite a bit of time. I would like to reserve the balance of my time.
Earl Warren: Mr. Pugh.
Richard C. Pugh: Mr. Chief Justice, may it please the Court. This case turns on whether decedents bequest to his widow a fixed monthly payments from a variable yield of trust constituted the bequest of all the income from a specific portion of the trust as Section 2056 (b) (5) requires if that bequest is to qualify for the marital deduction. The key words, we here submit, are all of the income from the specific portion must be given to the widow if the bequest to her is to qualify for the marital deduction. The legislative history and the purpose of Section 2056 (b) (5) make it clear that Congress has required that the widow be given all the income from a specific portion or trust property in order to insure that she will have the rights of a virtual owner in that portion, in order to insure that her income will rise and fall with the actual income generated by the trust property, just as owners would. The widow must receive the rights of a virtual owner because it follows from Congress' intent to achieve estate tax equality between common-law and community property states that a bequest of trust income to a widow in a common-law state should not be tax-exempt unless the widow receives rights equivalent to those enjoyed by a spouse in a community property state in her share of the community property. Now, the petitioner here argues that since the value of the widow's right to receive fixed payments can be estimated through an annuity computation based on various arbitrary assumptions, that estimated value that can be considered a qualifying specific portion under the statute. We submit that whether a bequest in trust qualifies under Section 2056(b) (5) turns not on whether the widow's interest can be valued but on whether the widow has been given the right's equivalent to virtual ownership that are specified in Section 2056(b) (5) including the right to receive all of the income from a most specific portion of the trust property during her lifetime. Furthermore --
Abe Fortas: But why? Why?
Richard C. Pugh: The -- the basic objective, Your Honor, of the -- of the marital -- of this particular section, Section 2056 (b) (5) was to give the -- the estate a marital deduction for a portion of trust property if the widow received in that portion of trust property the rights of virtual ownership.
Abe Fortas: As I understand, but I'm still -- still asking you (Voice Overlap) --
Richard C. Pugh: It was necessarily to do that --
Abe Fortas: As I understand the theory of it, the Congress wanted to equalize the advantages that were obtained by surviving -- by -- by widows in -- in community property states, and why is it necessary as a matter of policy apart -- which is which you've been arguing here as I understand it, apart from the specific wording of the statute that you're also arguing why is it necessary as a matter of policy to -- not to detect technicalities in how --
Richard C. Pugh: I think you're --
Abe Fortas: -- the -- this is set up currently obvious here that the husband intended the wife to get $300 a month out of the income and -- of the estate would (Inaudible) Now, is there any reason of congressional policy why the -- that should not be honored?
Richard C. Pugh: Yes, Your Honor, I guess that's -- basically, from the congressional purpose to equalize the estate tax effects and community property in common-law states, Congress wanted to ensure that a bequest of trust income to a widow and a common-law state should not qualify for the marital deduction unless the widow received rights that were equivalent to the outright ownership enjoyed in -- in -- by a spouse in a community property state in her share of the community property.
Abe Fortas: There is no doubt that the widow here had a power of appointment, is that so? (Voice Overlap) --
Richard C. Pugh: Yes, Your Honor. She had a power of appointment over the entire corpus. And the problem is whether, like an owner, she had the right to receive all of the income from an identifiable portion of trust property.
Potter Stewart: I suppose, as a matter of fact, in order to produce -- in order to pay her $300 a month, fairly $600 a year, there does have to be an invasion of corpus. She gets all the income plus, doesn't she, as -- as a factual manner of -- of the real world and how much you can have that money for?
Richard C. Pugh: Well, no -- Your Honor, with respect the court below held that while the trust had not generated enough income to produce the $300 per month payments, the -- the corpus was capable of producing that much income. Therefore --
Potter Stewart: The corpus was about $70,000 or little les, wasn't it?
Richard C. Pugh: Yes, sir. The court specially --
Potter Stewart: In order to produce $3,600 a year, that's at five plus percent interest.
Richard C. Pugh: Yes, five and a half percent interest on the initial value of the corpus would have produced enough to make these payments to the widow.
Potter Stewart: So it's --
Richard C. Pugh: The court below held that for that reason, because the -- because the corpus was capable of producing more than the income required to produce the $300 per month payments, the widow was not receiving all of the income from the entire corpus. It's quite impossible (Voice Overlap) --
Potter Stewart: (Voice Overlap) that finding though that this corpus was capable of producing more than that.
Richard C. Pugh: There's nothing in the record, Your Honor, that indicates what the precise yield of the corpus was. And I take it the court reached this finding on the basis of its reduction that the corpuses $70,000 --
Potter Stewart: (Voice Overlap) saying.
Richard C. Pugh: -- could be capable of producing more than $3,600, if not now, then at some point in the future.
Potter Stewart: First it could be an increase in the capital value.
Richard C. Pugh: Yes, the statute clearly requires that the widow be entitled to receive all of the income from the entire trust corpus throughout her lifetime. And in the period of rising values, it's -- it's entirely possible that a trust corpus of this magnitude would produce more than enough income to enable payment of the $300 per month, at which point the excess income would be accumulated.
Byron R. White: Well, if it turned out that the corpus -- total corpuses trust was $5,000 in order to pay $300 a month, would you make the same argument?
Richard C. Pugh: I -- Your Honor, in a case as clear as that, it would be -- and it's quite obvious that the widow would be entitled to receive all of the income from the entire corpus. So --
Byron R. White: What about my --
Richard C. Pugh: -- therefore the entire value (Voice Overlap) --
Byron R. White: What about my example, your opponent on the bonds?
Richard C. Pugh: Well, Your Honor, the -- the regulations in requiring that a specific portion be cast in terms of a fractional share or its equivalent don't require that the magic language of fractional share or percentile interest be used. I think in your example in which you got a fixed yield trust, in which the widow is to receive the former fixed payments half the income generated by the trust, we would clearly have a bequest to the widow that would be the equivalent to a fractional share that they wouldn't have.
Byron R. White: So you're just -- you're just saying here that on the peculiar facts of this case, there's just as many limitations that is the equivalent of the -- of the picture.
Richard C. Pugh: Yes, Your Honor. We -- we submit that at the decedent's death, we have to be able to point to a specific portion of the trust property from which the widow will receive all of the income that's actually generated through her lifetime. Now, the petitioner suggest that we can use an annuity evaluation to isolate a specific portion. We submit that since the annuity computation is based on the assumption that the corpus will have a fixed constant yield of three and a half percent whereas in fact, the yield from this trust corpus is going to vary. Now, that computation cannot serve to isolate a specific portion of this trust corpus from which the widow will necessarily receive all of the income throughout her lifetime as an owner would and as we submit the statute clearly requires.
Byron R. White: But --
Potter Stewart: That's a common -- excuse me.
Byron R. White: Go ahead.
Potter Stewart: It's a commonplace in tax law generally to use this kind of computation, isn't it, as figuring out the value of remainders and so on?
Richard C. Pugh: Yes, Your Honor, and certainly, the -- the use of this kind of computation to figure out the value of a -- an interest such as a remainder or annuity that has to be included in a gross estate is entirely appropriate and -- and extremely helpful. We submit, however, that this kind of a computation based on an assumed fixed yield of three and a half percent is entirely inappropriate when the question is whether the widow was given the rights of virtual ownership prescribed in Section 2056 (b) (5). It's inappropriate because the annuity assumes a fixed constant yield of three and a half percent whereas in fact no one knows what yield of this trust will be over the future.
Speaker: (Voice Overlap) --
Byron R. White: What would that amount to here? What would the -- (Inaudible) years of the annuity tell or not tell?
Richard C. Pugh: Well, Your Honor, actually two techniques of valuation of the widow's rights have been used by the lower courts. The Court in this case used an annuity computation which resulted in a $63,000 specific portion. The Seventh Circuit Court of Appeals has approved the capitalization approach. Under the annuity approaches by the court below, a computation is made of the amount of corpus that would be required to pay an annuity of $300 per month over the theoretical life expectancy of the widow using both the corpus and the income at an assumed fixed yield of three and a half percent on the assumption of the corpus would be exhausted at the end of the theoretical life expectancy of the widow. The capitalization approach has been used by the District Court in the Citizen's National Bank, which is pending on the Government's petition for certiorari here and which was approved by the Seventh Circuit, involves simply a computation of the amount of the corpus which at a fixed yield of three and a half percent would throw off $300 per month assuming no exhaustion or diminution of the corpus.
Abe Fortas: And then they -- then what would that work out through here?
Richard C. Pugh: In this case, that would -- that would result with -- the capitalization approach would result in a valuation of $103,000 for the widow's right to receive fixed payments. Of course, this vastly an excess of the full value of the trust corpus, $69,000.
Potter Stewart: The corpus in this case has been 20,000 -- $20,000, would you have the same case?
Richard C. Pugh: I think that -- in --
Potter Stewart: And the will applied --
Richard C. Pugh: In a period of rising values, it's difficult to predict what the future yield of a particular piece of property will be.
Potter Stewart: Well, and -- in a very short time that $20,000 would be greatly reduced (Voice Overlap) --
Richard C. Pugh: Well, I -- I think that --
Potter Stewart: -- through the year.
Richard C. Pugh: Your Honor, if it were -- if it were clear that the trust corpus would not generate enough income to produce the fixed monthly payments, then it would be proper to conclude that the widow was receiving all of the income from the entire trust corpus. Therefore, the entire trust corpus would qualify for marital deduction.
Potter Stewart: You mean -- I think you mean not only that she was but she would have to be under any -- any kind of condition.
Richard C. Pugh: I think it would be necessary to show clearly if the widow would --
Potter Stewart: Would necessarily?
Richard C. Pugh: (Voice Overlap) to the --
Potter Stewart: Would necessarily?
Richard C. Pugh: -- the widow would necessarily be in excess of the actual income generated by trust property.
Byron R. White: Well, if they had $20,000 trust year and on that reasoning, does that mean that that would qualify?
Richard C. Pugh: I think we have to -- to show, Your Honor, that it really was clear that the trust could never produce enough income to meet the $300 per month payments to the widow. And I think if the -- the Court concluded that it was clear the trust could not produce enough income to meet those payments, then it would be proper to conclude that the widow was --
Byron R. White: Would that --
Richard C. Pugh: -- receiving all of the income from the internal justice.
Byron R. White: That involves -- that involves a judgment as to life expectancy too.
Richard C. Pugh: We submit, Your Honor, that the method of computation used by the court below here is entirely inappropriate not only because it's based on an assumed fixed yield of three and a half percent whereas no one knows what this corpus is going to yield over the entire remaining lifetime with the widow. But also because it introduces into the computation the widow's life expectancy. So that the value of the widow's right to receive fixed payments and therefore the size of the specific portion under petitioner's contention depends upon the age of the widow at the death of her husband. The younger the widow, the larger the marital deduction. And we submit there's no support in the statute or in the legislative history to justify this result.
Byron R. White: The -- in the -- if the trust estate here, if the corpus was $20,000 and you say that many marital deduction would be available, in that situation, you are also making some assumptions as to the widow's life expectancy.
Richard C. Pugh: Well, I -- I think, Your Honor, with respect that -- it would be necessary to show that the $20,000 corpus could never -- could clearly not produce enough income to meet the monthly payments to the widow in order to conclude that the widow was entitled to all of the income from the corpus throughout her lifetime. If the nature of the property was such, that it might -- that it's income might rise dramatically, then we would submit that it would -- would be improper to conclude in that case that the widow would be entitled to all of the income from -- from the trust corpus.
Byron R. White: Well, don't you value things at the time of death?Is that what --
Richard C. Pugh: Yes, Your Honor, it's clear that if -- if we were talking about the value of a remainder or indeed the value of an annuity that had to be included in gross estate, we go to these tables to do so. The reason that it's inappropriate to use these tables for the purpose of determining whether the widow has been given the rights of virtual ownership in a portion of trust property that are prescribed in Section 2056 (b) (5). It's inappropriate to use a computation that's based on a fixed hypothetical three and a half percent yield.
Byron R. White: Although you say that -- I know you say that but that's the way tax valued (Inaudible) at the time of death or one year after?
Richard C. Pugh: We submit basically, Your Honor, this -- this is not a question of valuation. The question under 2056 (b) (5) is whether the widow received the rights equivalent to virtual ownership in an identifiable portion of that property.
Byron R. White: But the widow -- but the widow had taken against the will here?
Richard C. Pugh: I'm -- I'm not an expert on Pennsylvania state tax law but I would assume so, Your Honor.
Byron R. White: And what would have been the situation then?
Richard C. Pugh: That the widow takes against the will and takes an absolute interest under state law, that's an interest passing from the decedent to the widow that would qualify for marital deduction.
Byron R. White: And she would have half of -- half of the -- of the interest that's passed from the decedent to her.
Richard C. Pugh: But it's not unusual, I submit, Your Honor, for --
Byron R. White: I -- I just want to -- I'm not making the argument, I just wanted to know.
Richard C. Pugh: Now, I -- I think -- it would -- could take against the will the interest depending upon its characteristics under state law could qualify for the marital deduction.
Byron R. White: What would that have been here if you -- you got in half?
Richard C. Pugh: The -- the full value of the trust was -- was $69,000 and if under state law she'd be taking half of that, it would be --
Byron R. White: What was the lobby in here?
Richard C. Pugh: I beg your pardon?
Byron R. White: And what was -- and what was the claim here of the petitioner for -- for the marital deduction? How much?
Richard C. Pugh: The petitioner originally claimed the full value of the trust corpus as qualifying for the marital deduction. And then relying on the annuity computation, they claimed the lower amount which resulted from that computation of $63,000.
Byron R. White: $63,000.
Richard C. Pugh: We submit, Your Honor, that it is inappropriate to use an annuity computation of this kind because it's based on the fixed three and a half percent yield. When the statute says the widow has to receive all the income from a specific portion of the trust property, it surely means all the income that may have ultimately be generated during the widow's lifetime and not --
Byron R. White: (Voice Overlap) --
Richard C. Pugh: -- merely a fixed hypothetical yield of three and a half percent.
Abe Fortas: Thank you very much, Mr. Pugh, but supposed the court below on the basis of evidence had found that $70,000 estate could not produce enough income to pay this woman $300 for the rest of her life? Now, in the -- why wouldn't she be entitled to the marital deduction then?
Richard C. Pugh: Basically, Your Honor, because we can't point to a specific portion of the trust property.
Abe Fortas: Now, this is -- this is whole trust, isn't' it, $70,000? Just -- why this is exactly like the $20,000 illustration?
Richard C. Pugh: Because it's -- it's extremely difficult. The -- the point -- the question is whether the widow will necessarily receive all of the income actually generated by this --
Abe Fortas: Well, I -- I'm --
Richard C. Pugh: -- portion of the trust throughout her lifetime.
Abe Fortas: I'm just suggesting that supposed that the Court finds that on the base of evidence that $70,000 can possibly throw enough income to pay the $300 a month. And then therefore, the woman will get all of the income from all of the estate.
Richard C. Pugh: Under those circumstances --
Abe Fortas: Well, why doesn't that qualify?
Richard C. Pugh: Under those circumstances, Mr. Justice Fortas, I think the -- the bequest would qualify because the widow would be receiving all of the income from all of the trust corpus during her lifetime.
Abe Fortas: Seventy thousand dollars, I've seen a $300 a month in that start heating the jackpot right away, wouldn't you?
Richard C. Pugh: Well, I think it's -- it's very difficult. We're talking about the widow's life expectancy here which is -- she was 42 at the death of the decedent. She might well have a life expectancy of another 25 years and I think it's difficult to say that a particular trust corpus was Blackacre could not increase in yield over that life expectancy.
Abe Fortas: How much yield would be? It might increase or might decrease or might go sideways.
Richard C. Pugh: Yes, and I -- I think that illustrates the -- the necessity to utilize a fractional share approach in interpreting a specific portion because in order to ensure the widow will receive the rights of a virtual owner in any portion of trust property that qualifies for the marital deduction, that portion, we submit, has to be cast in terms of a fractional share or its equivalent. Because only in that way can we isolate at the time of the decedent's death, as we must, a specific portion of the trust property from which the widow will necessarily receive all of the income throughout her lifetime. If we take a bequest such as Blackacre, if the widow is given all of the income from one half of Blackacre plus the general power of appointment over that one hand, it's clear that -- that her interest -- this bequest will qualify.
Abe Fortas: Well, Blackacre was given away when I was in law school. What -- what is this estate? Is it (Inaudible)
Richard C. Pugh: Well, I am -- I am assuring in this case --
Abe Fortas: (Voice Overlap) --
Richard C. Pugh: -- we have Blackacre which is a piece of real property and I take it the corpus of the trust that we're dealing with here consist of something other than Blackacre, although the record does not so indicated.
Abe Fortas: Because it's not sure.
Richard C. Pugh: But if the widow is given the $4,000 from the yield of Blackacre or whatever it may be, and in the first year, that yield is $8,000, at that point the widow is receiving all of the income from one half. But if at some point in the future, Blackacre's yield rises to $16,000 then the widow was receiving all of the income from only one quarter. And if the yield from Blackacre continues to rise over the life of the widow, eventually, the widow may be receiving all of the income from only a very small portion indeed of the property concerned. And therefore, we submit only requiring as the regulations do that the widow's income interest be cast in terms of a fractional or a percentile interest or its equivalent. Will it be possible at the decedent's death to isolate a specific potion of the trust property from which the widow will receive all of the income necessarily throughout her lifetime? Justice (Inaudible) would and it's the clear the language of Section 2056 (b) (5) requires. The -- and I think that this result really is dictated clearly by the legislative history of Section 2056 (b) (5). The Congress initially enacted the marital deduction provisions in 1948 to equalize the estate tax effects in community property and common law jurisdictions. The widow in the community property estate is the outright owner of her one half of the community property. Therefore, Congress felt that it was essential to ensure that any property transferred to a widow in a common law state conveyed to the widow the rights of virtual ownership if that bequest was to qualify for the marital deduction. Congress recognized that the bequest in trust are used very often in common law states. So Congress provided that if the widow is given, under a trust instrument, all of the income from the trust corpus during her lifetime and the general power of appointment over the entire corpus, the bequest would qualify because the widow had two-key characteristics of virtual ownership. Her income would necessarily rise and fall with the income generator by the trust property during her lifetime. And the value of the property subject to her power of appointment would rise and fall with changes in value of the underlying trust assets. And this principle was applied in 1954 in Section 2056 (b) (5) with respect to a bequest of less than all of the income from the trust corpus. But the widow did have to receive, clearly under the statutory language, all of the income from a specific portion of the trust property.
Speaker: When was it drawn?
Richard C. Pugh: The -- the will was drawn in January of 1957, Your Honor. The regulations adopting the Treasury's interpretation of specific portion were issued in 1956, October 16th of 1956. So that practitioners were aware of the services' interpretation as of that point.
Speaker: Is this a common law problem defined by the States?
Richard C. Pugh: Frankly, Your Honor, the problem can be avoided very easily through --
Speaker: Of course, it can be avoided.
Richard C. Pugh: I mean the -- the typical mechanism would be to give the widow all of the income from a specified portion of the trust corpus but give the trustees the right to invade corpus if necessary to bring her payments up to a state (Inaudible)
Speaker: (Inaudible)
Richard C. Pugh: I would think that a provision of this kind would not -- not be unusual --
Speaker: (Inaudible)
Richard C. Pugh: -- now, but not the unusual.. I think it would not be uncommon for the testator to want to assure his surviving spouse of the state of the amount of -- of current income.
Speaker: (Inaudible)
Richard C. Pugh: Yes, there are a number of ways of doing it. The other way I just described and also, you could say the widow shall receive $6,000 per year.
Speaker: (Inaudible)
Richard C. Pugh: I think it's clear that the -- that the practitioners who are aware of the service position on issues of this kind would not fall into this -- into this trap of the --
Speaker: (Inaudible)
Richard C. Pugh: Your Honor, the problem really didn't arise until the -- until the specific portion language was introduced into the marital deduction provision in 1954. And the service promulgated its regulations in 1956, and this presumably would have been in time for most estate planners to be aware of the services position in time to make the necessary adjustments.
Speaker: A portion, the way you said it, (Inaudible)
Richard C. Pugh: I would think that our position would probably have to be the same, Your Honor, in view of the Congress' purpose to ensure that -- that no bequest in trust to qualify for the marital deduction unless it gave to the surviving spouse an interest that was equivalent to the interest that a -- a surviving spouse in the community property state enjoys in her share of community property. We really have to find an interest in the trust property with respect to wish the surviving spouse has the kind of rights that a widow in a community property state has in her share of community property. Namely, she has to receive all of the income from that particular portion of trust property whatever the future fluctuations of the income may be over her lifetime.
Speaker: The legislative in this field settled the (Inaudible)
Richard C. Pugh: No, the -- well, the -- the legislative history does not specifically address itself to elaborating on specific portion. But it's clear of the legislative history that the purpose was to ensure that no portion of trust property would qualify unless the widow were given the rights of a virtual owner in that particular portion.
Potter Stewart: Well, the original 48 law required all the income of all the corpus, didn't it?
Richard C. Pugh: Yes, Your Honor, and in 1954, Congress relaxed that to the extent that it committed a portion of the trust property to qualify.
Potter Stewart: (Voice Overlap) days and I was trying to practice tax laws and -- and then the -- the basic reason for the change in '54 was to obviate a necessity of setting up two separate trust if you want to provide for a widow and children, for example. Was that -- was that it?
Richard C. Pugh: Yes, Your Honor.
Potter Stewart: Does the legislative history show that?
Richard C. Pugh: The -- the requirement from of all the trust was felt to serve no valid purpose.
Potter Stewart: Right.
Richard C. Pugh: That's the reason why the specific portion language was introduced in 1954. We submit, it's clear from the legislative history that in -- in eliminating the requirement from all of the trust, Congress did not inquire to relax -- did not intend to relax the requirement that the surviving spouse be the virtual owner of any portion of trust property that was to qualify for the marital deduction. And we submit that returning to the question of computation, that any method of computation really has to assume some fixed constant yield of the trust corpus where the use of capitalization method or an annuity method. And this factor makes the computations incapable of isolating a specific portion of a variable yield trust from which the widow will necessarily receive all of the -- all of the income during her lifetime.
Potter Stewart: Well, if that -- you maybe right that assumes the answer to you. I'm not to assume the correctness of your argument. What the reason for the computation is is to identify and evaluate a specific portion from which the widow will get all the income. And it's a commonplace in tax law to identify and evaluate various future interest in that manner.
Richard C. Pugh: We would submit that -- that a method of computation that assumes a fixed constant yield of three and a half percent when in fact the trust corpus yield will vary here can serve to isolate a specific portion of a trust corpus from which the widow will receive all of the income to be generated during her lifetime and that's what's wrong with these computations. As long as we --
Byron R. White: We do -- we do agree that the three and a half percent of the laws that was -- if it reasonably expect to be.
Richard C. Pugh: But the three and a half percent assumption produces an extremely high marital deduction --
Byron R. White: That's right.
Richard C. Pugh: -- if we're talking about the capitalization approach.
Byron R. White: But how -- how about in an annuity basis?
Richard C. Pugh: Well, the -- the -- our basic call with the annuity computation is that it introduces the factor of the widow's life expectancy. It means the size of the specific portion is going to depend upon the -- the age of the window at the death of her decedent husband.
Byron R. White: Does the annuity approach assume an amount of principle that would also be exhausted by (Inaudible)?
Richard C. Pugh: Yes, the annuity approach assumes that both income and corpus would be paid out over the widow's theoretical life expectancy so that the end of that theoretical period, the entire corpus would be exhausted.
Byron R. White: That's sort of just the gist of your argument on three and a half percent capital.
Richard C. Pugh: But -- but it's built in to the annuity computation, the assumption of the yield of the trust would be a fixed three and a half percent and that's surely contrary to fact and it prevents the computation from isolating a specific portion of the trust property from which the widow will receive all of the income during her lifetime as the stature requires. The petitioner here also urges that since the property will be included in the widow's gross estate at the time of her death as a result of her general power of appointment, the property should be -- the bequest should be deemed to qualify for the marital deduction. And as this Court indicated in the Jackson case, the determinative factor with respect to deductibility under the marital deduction is not includability in the widow's estate. It's true that most interest that qualify for the marital deduction will ultimately be included in the widow's estate provided she hasn't consumed the property or given it away during her lifetime. But the fact that the property will be included in her gross estate at her death is not by itself enough to qualify the bequest for the marital deduction. The petitioner also relies here on the Gelb case decided by the Second Circuit. We submit the Gelb case involved a different issue from the one presented here. In Gelb, it was clear that the widow was to receive all of the income from the entire trust corpus. So the income requirement of 2056 (b) (5) was not involved. Gelb involved whether the widow had a general power of appointment over the specific portion of the corpus itself.
Earl Warren: Mr. Baldinger.
Milton I. Baldinger: In answering Mr. Justice White, Mr. Justice Stewart, Mr. Justice Fortas, with respect to a $20,000 type of corpus, I respectfully submit that counsel for the Government forgot one important sentence in the regulations which he is endeavoring to sustain in this Court. May I read, in the regulations, “On the other hand, if the annual income of the spouse is limited to a specific sum or if she has a power to appoint only a specific sum other than larger fund the interest is not a deductible interest.” The regulations say that very clearly. Therefore, it is our argument along with the Second Circuit and the Seventh Circuit and the District Court in this case that the regulations requiring a percentile or a fraction of are invalid because the regulations clearly say once you have a specific sum, once you have a fixed dollar limit, you cannot have the marital deduction. We say those regulations are invalid. We feel just like the Second Circuit and the Second Circuit and (Voice Overlap) --
Byron R. White: So that would cover -- that regulation would cover the fixed -- the bond corpus or --
Milton I. Baldinger: Well, yes.
Byron R. White: -- or the income that was -- exceeds the -- the amount?
Milton I. Baldinger: We think so, Your Honor. We also think this that -- let's assume for the moment, I don't take a $20,000 but I take a million dollar estate wherein the testator says, “Pay my wife $500,000 the first year after I'm gone -- within the first year after I'm gone and five -- and the balance,” because there would be some accumulated income, “and the balance within two years after I am deceased.” I submit that the regulations as drafted would prohibit the marital deduction. Nextly, I should like to stress one point, the District Court --
Byron R. White: Well, this would be a very convenient device to use however in a period of rising values. If you could get a valuation at the day of the death and give a specific summary that should might give the entire corpus. You -- I would suppose you would concede that -- I suppose you would concede that -- that the widow is not entitled to marital deduction with respect to the accumulated income.
Milton I. Baldinger: That we concede. And that is why I would like to call to Your Honors' attention that in the District Court, the District Judge said, “Notwithstanding the fact that the corpus has been unable up to this time to produce income of $300 per month,” it would appear that plaintiff is not entitled to take as a marital deduction the value of the property passing to the decedents surviving spouse under the testamentary residuary trust. Under the terms of the decendents will income from the trust could have exceeded $300 per month and the surplus would then be required to be accumulated. And that is why the District Judge said no marital deduction as to the entire trust corpus.
Byron R. White: Have you abandoned -- have you abandoned your position you took in the District Court?
Milton I. Baldinger: Good question. While shaving this morning, my answer was “No,” but my feelings were that we were sort of bound by the approach taken by the majority of the Third Circuit and in our brief, we were knocking it down, so to speak. We were attacking the majority --
Byron R. White: Well, what if --
Milton I. Baldinger: -- of the opinion of the Third Circuit.
Byron R. White: -- what if you managed to get the Court of Appeals reverse? What do we do now?
Milton I. Baldinger: Good question. Perhaps we ought to then be able to go back to show that at the present time, the trust isn't generating it. But we have to live with a record that was built in the courts below.
Byron R. White: Oh, I know, but you -- you build the record in the District Court, I suppose, based on the idea to get the whole corpus.
Milton I. Baldinger: We did. We tried.
Byron R. White: So which -- what are you -- what --
Milton I. Baldinger: What am I arguing for here?
Byron R. White: Yeah.
Milton I. Baldinger: That the -- I am arguing here, if Your Honor pleases, that the majority opinion of the Third Circuit in support of its decision was in error. And I am therefore maintaining that this widow --
Byron R. White: You're arguing -- you're arguing to get the judgement reversed?
Milton I. Baldinger: Yes.
Byron R. White: So what --
Milton I. Baldinger: Because I feel if we get --
Byron R. White: (Voice Overlap) get the judgement reversed, then what?
Milton I. Baldinger: Then I think we would be entitled to the refund.
Byron R. White: Which refund?
Milton I. Baldinger: Well, you see, it makes no difference to us, if Your Honor pleases, whether we get the entire trust corpus permitted or just the specific portion because the marital deduction that we are entitled to as a maximum is 99 plus thousands of dollars. And even if we have the entire trust corpus included, and we were entitled to the entire plus corpus, dollar-wise, it would mean anything extra to us.
Byron R. White: Yeah, but if the Court -- the District Court cut you back from your claim --
Milton I. Baldinger: Yes.
Byron R. White: -- about $30,000?
Milton I. Baldinger: We still got the entire refund allowed by the District Court because even using the actuarial table in determining the specific portion, we were then still within shooting range of the maximum marital deduction which means that we did get the maximum marital deduction allowed. One point, I should have made clear perhaps to my answer to you, Mr. Justice White, there were other assets which the widow received which qualify for the marital deduction.
Byron R. White: I understand that. It's forty some thousand dollars like you got to (Inaudible)
Milton I. Baldinger: Yes.
Byron R. White: But do you mean to tell me that -- that you got all -- that you -- in the District Court, you won all you wanted to win?
Milton I. Baldinger: Yes.
Byron R. White: Just on another theory.
Milton I. Baldinger: Yes. Yes, Mr. Justice.
Byron R. White: Even though it makes no difference.
Milton I. Baldinger: You -- you put your finger on it exactly, Mr. Justice White. Thank you, sir. Thank you.